Citation Nr: 0633754	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-28 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for post operative 
ingrown toenail, left great toe.

2.  Entitlement to service connection for ingrown toenail, 
right great toe.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral ankle condition.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hyperopia and amblyopia of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1962 to November 
1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in September 2003.  A Board 
hearing at the local RO was held in August 2006.

The Board notes that the veteran submitted additional 
evidence to the Board at the August 2006 hearing.  In an 
attached August 2006 statement, the veteran waived RO 
consideration of this evidence. 

The issues of whether new and material evidence has been 
received to reopen claims for hyperopia and amblyopia of the 
left eye and headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In statements of the record and his hearing testimony, the 
veteran refers to additional eye disabilities beyond 
hyperopia and amblyopia of the left eye, specifically 
glaucoma and cataracts.  VA treatment records also showed 
testing for glaucoma. However, from the record, it is unclear 
whether the veteran is also seeking entitlement to service 
connection for these additional eye disabilities.  Thus, this 
matter is referred to the RO for clarification as to whether 
the veteran is seeking a separate claim and any additional 
necessary action.  

Further, in a September 2004 statement as well as his hearing 
testimony, the veteran also appears to be claiming service 
connection for bronchial pneumonia.  This issue is referred 
back to the RO for any appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected post operative ingrown 
toenail, left great toe, is manifested by subjective 
complaints of pain, and clinical findings of a fungal 
infection of the left great toenail; however, there are no 
clinical findings showing exfoliation, exudation or itching, 
that the disorder comprises 5 percent or more of the entire 
body or 5 percent or more of exposed areas affected, or 
evidence that the disorder requires use of systemic therapy 
such as corticosteroids or other immunosuppressive drugs.

2.  Ingrown toenail of the right great toe was manifested 
during active duty service.

3.  Service connection for back disability was denied by a 
November 2001 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for back 
disability has not been received since the November 2001 
rating decision. 

5.  Service connection for bilateral ankle disability was 
denied by a November 2001 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

6.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
ankle disability has not been received since the November 
2001 rating decision. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected post operative ingrown toenail, 
left great toe, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71(a), 4.118, Diagnostic Codes 5282, 5284, 7806 
(2006) and Diagnostic Code 7806 (2002).

2.  Ingrown toenail of the right great toe was incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The November 2001 rating decision, which denied 
entitlement to service connection for back disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  No new and material evidence has been received since the 
November 2001 rating decision denying service connection for 
back disability; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  The November 2001 rating decision, which denied 
entitlement to service connection for bilateral ankle 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  No new and material evidence has been received since the 
November 2001 rating decision denying service connection for 
bilateral ankle disability; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in  July 2002 and October 2003 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in July 2002, which was 
prior to the October 2002 rating decision.  However, the July 
2002 letter was insufficient in that it did not explain to 
the veteran what constituted new and material evidence to 
reopen his claims for back disability and bilateral ankle 
disability.  Thus, after the October 2002 rating decision, 
the RO took action to correct this defect by sending another 
VCAA notice in October 2003.  The VCAA letters notified the 
claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  Although the 
notice provided to the claimant in October 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Further, VA believes that the 
Dingess/Hartman analysis must be analogously applied to 
increased rating claims.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the July 2002 notice informed the claimant of 
what evidence was necessary to establish entitlement to 
service connection.  Further, the October 2003 notice 
informed the veteran of what constitutes new and material 
evidence.  Further, the RO previously denied the claims for 
back disability and bilateral ankle disability as there was 
no evidence to establish a disability occurred in or was 
caused by service.  The October 2003 letter specifically 
requested evidence of a chronic disability in service or 
evidence of continued treatment for symptoms since service.  
Thus, the requirements set forth in Kent with respect to 
these issues have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and Social 
Security Administration records submitted by the veteran.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded a VA examination for his post 
operative ingrown toenail, left great toe, in October 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  With respect to the issues concerning 
the veteran's back disability and bilateral ankle disability, 
where there is no showing of an injury in service or a link 
between the veteran's current disability and his active 
service, a VA medical examination is not necessary.  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal, other than hyperopia and amblyopia of 
the left eye and headaches, which are addressed in the Remand 
section below. 

II.  Compensable Rating for Post Operative Ingrown Toenail, 
Left Great Toe.

The present appeal involves the veteran's claim that the 
severity of his service-connected post operative ingrown 
toenail, left great toe, warrants a compensable rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran was afforded a VA examination in October 2002.  
On examination, onychomycosis was noted on all nail plates.  
However, there was no tinea, ulcerations, or thick calluses 
found.  The examiner noted that both great toenails were 
severely ingrown, thick, and onychomycotic on both borders of 
both great toenails.  There was no active infection noted.  
Musculoskeletal examination was unremarkable.  The impression 
was chronic severe ingrown toenails involving both borders of 
both great toes with onychomycosis involving all nail plates. 

VA treatment records from May 2000 to August 2003 showed that 
the veteran had hypertrophic nails, probable onychomycosis, 
and all of his nails were debrided during treatment.

The veteran testified in August 2006 that he was not having 
problems with his left great toe at that time because it had 
recently been removed, but then indicated that his toe was 
sore and felt tender. 

As there is no specific Diagnostic Code for ingrown toenails, 
the RO has rated the veteran's service-connected post 
operative ingrown toenail, left great toe, as noncompensable 
under 38 C.F.R. § 4.71, Diagnostic Code 5282 for hammer toe.  
Under this code, hammer toe is rated as noncompensable when 
it affects single toes, and a 10 percent rating is warranted 
when it involves all toes, unilateral, without claw foot.  
The Board recognizes that there is medical evidence of 
onychomycosis on all of the veteran's toes.  However, the 
veteran is only service-connected for the left great toe and 
nonservice-connected disabilities, except in limited 
circumstances that are not applicable to the instant case, 
cannot be considered when rating a service-connected 
disability.  See 38 C.F.R. § 4.14.  Thus, he can only be 
rated for a single toe, which is not compensable under this 
Diagnostic Code.  

When evaluating the veteran's service-connected disability, 
the Board must also determine whether other applicable 
Diagnostic Codes would warrant a higher rating.  Thus, the 
Board notes that under Diagnostic Code 5284 for foot 
injuries, severe foot injuries warrant an evaluation of 30 
percent; moderately severe foot injuries warrant an 
evaluation of 20 percent; and moderate foot injuries warrant 
a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The medical evidence of record does 
not show that the veteran has moderate foot injuries or 
greater to warrant a compensable evaluation under this 
Diagnostic Code. 

As there is medical evidence of onychomycosis of the left 
great toe, the Board must also ascertain whether a higher 
rating is warranted under the schedule of ratings of skin 
disabilities set forth in 38 C.F.R. § 4.118.  The Board notes 
that during the pendency of this appeal, the regulations for 
evaluation of skin disabilities under 38 C.F.R. § 4.118 were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (codified at 38 C.F.R. pt. 4).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as the new regulations have a specified effective 
date without provision for retroactive application, the 
regulations may not be applied prior to the effective date.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Under both the old or new rating criteria, dermatophytosis 
(fungal infection, including of the toenails or other areas) 
may be rated under the criteria for eczema. 38 C.F.R. § 
4.118, Diagnostic Code 7813 (2002 and 2006).  Under the old 
criteria, under Diagnostic Code 7806 for eczema, a 
noncompensable rating is warranted when there is slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area; and a 10 percent evaluation is 
warranted when there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted when the skin disability has constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent evaluation is required 
when the skin disability has ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Codes 7806 (prior to August 30, 2002).

Under the revised criteria, disabilities under Diagnostic 
Code 7813 should be rated under Diagnostic Codes 7800 through 
7806 depending upon the predominant disability.  Since there 
is no evidence in the instant case of disfigurement of the 
head, face or neck or of scars resulting from the service-
connected disability to warrant evaluation under Diagnostic 
Codes 7800-7805, the Board finds that Diagnostic Code 7806 
should be applied.  Under Diagnostic Code 7806 for dermatitis 
or eczema, a noncompensable evaluation is warranted when 
there is less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period, and 
a 10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires that 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or; 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A maximum rating of 60 percent is warranted 
when the skin disability covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2006).

The Board now turns to rating the severity of the veteran's 
service connected onychomycosis under the old and new 
criteria.  Under the old criteria, there has been no medical 
finding of exfoliation, exudation or itching to warrant a 
compensable rating.  None of these symptoms were noted at the 
October 2002 VA examination or in VA treatment records.  

Under the new criteria, based on the most recent October 2002 
VA examination, the only area affected that is service-
connected is the veteran's left great toenail.  Thus, a 10 
percent disability rating or higher is not warranted under 
this criteria because the veteran's onychomycosis does not 
affect at least 5 percent or more of the entire body or 5 
percent or more of the exposed areas affected.  Further, 
there is no indication in the record that the veteran 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.   

Therefore, based on the above analysis, the Board finds that 
the veteran's service-connected post operative ingrown 
toenail, left great toe, has not increased in severity.  
Thus, the Board finds that a preponderance of the evidence is 
against the veteran's claim for a compensable rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection for Ingrown Toenail, Right Great Toe

The veteran's is also claiming service connection for an 
ingrown toenail of his right great toe.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran claims that his ingrown toenail of the right 
great toe should be service-connected like the left great toe 
because his right great toenail was also removed during 
service like the left great toenail.  A November 1963 service 
treatment record showed ingrown toenail, but does not appear 
to indicate which foot.  A follow up treatment record showed 
the next day that the nail was removed.  April 1964 and 
August 1964 treatment record showed ingrown toe nail of the 
left foot, which was subsequently removed.  The veteran's 
August 1966 examination prior to discharge evaluated his feet 
as clinically normal.  However, in his contemporaneous 
medical history report, the veteran expressly indicated that 
he had foot trouble, but does not explicitly indicate the 
left foot.  However, it appears from a notation on the back 
that the veteran may have been referring to club feet.  

A February 1973 VA examination diagnosed the veteran with 
bilateral ingrown toenails with history of mild surgery.  An 
October 2002 examination diagnosed the veteran with chronic 
severe ingrown toenails involving both borders of both great 
toes with onychomycosis involving all nail plates. 

Again, VA treatment records from May 2000 to August 2003 
showed that the veteran was treated in podiatry regularly for 
his toenails.  During treatment, the records showed that the 
veteran had hypertrophic nails, probable onychomycosis and 
all of his nails were debrided. 

In his hearing testimony, the veteran testified that during 
the service, he had both toenails removed.  

Therefore, based on the evidence of record, the veteran does 
have a current ingrown toenail disability of the right great 
toe.  The February 1973 VA examination diagnosed the veteran 
with bilateral ingrown toenails so there has been pertinent 
symptomatology over the past 30 years.  The Board finds that 
the veteran's service medical records are unclear as to 
whether the veteran had his right great toenail removed while 
in service.  There are notations of a toenail removal, which 
do not clearly indicate which foot.  Therefore, given the 
veteran's current disability that has continued for 30 years 
and in resolving benefit of the doubt in favor of the veteran 
as mandated by 38 U.S.C.A. § 5107(b), the Board must conclude 
that service connection for ingrown toenail of the right 
great toe is warranted as manifesting during active service.  

IV.  New and Material Evidence 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claims for back 
disability, and bilateral ankle disability was received in 
June 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Claims for service connection for back disability and 
bilateral ankle disability were denied by the RO in a 
November 2001 rating decision.  The veteran was informed of 
the November 2001 rating decision, and he failed to file a 
notice of disagreement to initiate an appeal.  Under the 
circumstances, the Board finds that the November 2001 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Back Disability

The veteran is seeking to reopen his claim for back 
disability.  The evidence of record pertinent to the 
veteran's back disability at the time of the November 2001 
rating decision consisted of the veteran's service medical 
records, VA treatment records from May 2000 to September 
2001, private treatment records submitted by the veteran 
dated from 1979 to 2001, and various statements by the 
veteran.  

The veteran's service medical records were silent with 
respect to any complaints of back pain or injury to the back.  
VA treatment records showed continuing complaints of chronic 
back pain as well as degenerative changes of the lumbar 
spine.  Private medical records showed that the veteran 
injured his back in 1979 and 1993.  These records indicated 
that the veteran suffered from lumbar strain/sprain, 
degenerative joint disease, degenerative disc disease and 
radicular muscle spasms.  Nevertheless, the RO denied the 
veteran's claim in November 2001 because there was no 
evidence of any back disability occurring in service.

Since the November 2001 rating decision, the following 
additional evidence was added to the record: VA treatment 
records from October 2002 to August 2003; additional private 
treatment records from 1979 to 2000; Social Security 
Administration (SSA) records; and the veteran's August 2006 
hearing testimony.  The VA treatment records showed 
continuing complaints of back pain.  The records also 
indicated that the veteran fell off a flatbed while working 
sometime around September 2002, which resulted in neck, left 
shoulder and low back pain, although no specific disabilities 
were given.  The records also indicated that this accident 
aggravated existing back problems.  The additional private 
treatment records submitted were either silent with respect 
to the veteran's back disabilities or duplicative of the 
private records previously submitted.  The veteran's hearing 
testimony basically indicated that he had suffered from back 
pain since service.  However, since these medical records do 
not include any new diagnosis for the veteran's back 
disability, or any additional etiological opinions relating 
any current back disability to service, this evidence cannot 
be considered new because it is redundant of evidence already 
in the record at the time of the last final rating decision, 
specifically previous VA treatment records and private 
medical records.  Moreover, the veteran's hearing testimony 
cannot be considered new because it is also redundant of 
statements he made prior to the last final rating decision.  
Further, this evidence is not material because it does not 
relate to an unestablished fact, such as whether the veteran 
had an injury to his back while in service and whether there 
is a nexus between any inservice back injury and the 
veteran's current back disability, which is necessary to 
substantiate the veteran's claim

The SSA records submitted consisted of private MRIs done in 
2002 of the shoulder, neck and lumbar spine, which were done 
because the veteran fell off a flat bed trailer.  These 
records do show additional disabilities to the spine; and, 
thus, are not redundant of evidence submitted prior to the 
November 2001 rating decision.  However, this evidence is not 
material because it does not relate to an unestablished fact, 
such as whether there was an injury in service to the 
veteran's back and whether there is a nexus between any 
inservice back injury and the veteran's current back 
disability, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for back disability is not 
reopened.  38 U.S.C.A. § 5108. 

Bilateral Ankle Disability

The veteran is also seeking to reopen his claim for bilateral 
ankle disability.  The evidence of record prior to the 
November 2001 rating decision consisted of the veteran's 
service medical records, VA treatment records from May 2000 
to September 2001, private treatment records submitted by the 
veteran dated from 1979 to 2001, and various statements by 
the veteran.  

The veteran's service medical records were silent with 
respect to any complaints of ankle pain or injury to the 
veteran's ankles.  The only evidence of any ankle disability 
was an April 2001 VA x-ray of the ankles where the impression 
was slight degenerative bone changes of the left ankle.  The 
RO denied the veteran's claim in November 2001 because there 
was no evidence of any ankle disability that occurred in or 
was caused by service.

Since the November 2001 rating decision, the following 
additional evidence has been added to the record: VA 
treatment records from October 2002 to August 2003; 
additional private treatment records from 1979 to 2000; 
Social Security Administration (SSA) records; and the 
veteran's August 2006 hearing testimony.  The VA treatment 
and additional private treatment records are silent with 
respect to any bilateral ankle disability, except for an 
October 2002 VA x-ray of the left foot, which showed mild 
degenerative changes at the distal tibia.  Again, the 
veteran's hearing testimony basically indicated that he had 
suffered from ankle pain since service because of running and 
marching.  However, since these records do not include any 
new diagnosis for the veteran's bilateral ankle disability as 
degenerative changes of the left were previously noted, or 
any additional etiological opinions relating any current 
bilateral ankle disability to service, this evidence cannot 
be considered new because it is either not applicable or 
redundant of evidence already in the record at the time of 
the last final rating decision.  Also, the veteran's hearing 
testimony cannot be considered new because it is also 
redundant of statements he made prior to the last final 
rating decision.  Further, this evidence is not material 
because it does not relate to an unestablished fact, such as 
whether the veteran had an injury to his ankles while in 
service and whether there is a nexus between any inservice 
ankle injury and any current bilateral ankle disability, 
which is necessary to substantiate the veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for bilateral ankle disability is not reopened.  38 U.S.C.A. 
§ 5108. 


ORDER

A compensable rating for the veteran's service-connected post 
operative ingrown toenail, left great toe, is not warranted.  
To that extent, the appeal is denied. 

Service connection for ingrown toenail of the right great toe 
is warranted.  To that extent, the appeal is granted. 

New and material evidence has not been received to reopen 
claim for service connection for back disability and 
bilateral ankle disability.  To that extent, the appeal is 
denied. 




REMAND

The veteran is also seeking to reopen his claim for hyperopia 
and amblyopia of the left eye.  As noted in the analysis part 
of this decision, during the pendency of this appeal, the 
Court issued a decision, which held that, in the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  In this case, the VCAA letter 
discussed the evidence necessary to establish a claim for 
service connection, the need to submit new and material 
evidence to reopen the veteran's claim and a description of 
what constitutes new and material evidence.  However, with 
respect to this claim, it failed to specify what evidence 
would be necessary to satisfy the elements that were found 
insufficient in the previous denials.  Specifically, the 
veteran must be informed that he must provide evidence 
showing that his hyperopia and amblyopia of the left eye are 
not congenital defects.

Further, in his September 2004 statement and his August 2006 
hearing testimony, the veteran claimed that his headache 
disability was associated with his eye disability.  Thus, the 
Board finds that the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
headaches must also be remanded as it is inextricably 
intertwined with the issue of service connection of hyperopia 
and amblyopia of the left eye. 

Lastly, as previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
for additional VCAA notice under Kent, it is reasonable for 
the RO to give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
of the evidence necessary to substantiate 
the element or elements required to 
establish the underlying claim that were 
found insufficient in the previous 
denials, and an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  
Specifically, the veteran must be 
informed that he must provide evidence 
showing that his hyperopia and amblyopia 
of the left eye are not congenital 
defects.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet.App.473 (2006).  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


